Title: Yet another glorious sovcit encounter brought to you by my state. Courtesy of my state; yet another glorious sovcit encounter.
Question:
Answer #1: The News-Times in Carteret County, North Carolina, reported last week that a 44-year-old man had been sentenced to at least five years in prison for a “slew” of drug and weapons charges. In August, Jerry Wayne Willis sold meth to an informant, police said, and a search warrant turned up more drugs and several firearms. Willis was arrested shortly thereafter, which is when the sovereign fun began:

Mr. Willis claimed not to be a person, but some sort of “agricultural product” and therefore not subject to the laws of North Carolina or the United States. He also told Judge Heath that his name was not Jerry Willis, but Willis Jerry.